t c memo united_states tax_court r lawrence smith iii petitioner v commissioner of internal revenue respondent docket no filed date herman d baker for petitioner larry d anderson for respondent memorandum opinion powell special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax and an accuracy-related_penalty under sec_6662 in the respective amounts of dollar_figure and dollar_figure section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner resided in walnut grove georgia at the time the petition was filed the issues are whether petitioner is entitled to deduct dollar_figure paid to his former wife's attorneys and whether he is liable for the accuracy-related_penalty under sec_6662 this case was submitted fully stipulated the facts may be summarized as follows petitioner and connie page smith herein wife or former wife were married in and divorced in the settlement agreement that was incorporated by reference in the final decree of divorce provided for a division of real_property and tangible and intangible personal_property the agreement further provided the husband shall make payments of alimony to the wife as follows a the husband shall pay dollar_figure per month for a period of one year from the date of the signing of this agreement b after the expiration date of a above the husband shall pay dollar_figure per month for a period of two years c after the expiration date of b above the husband shall pay dollar_figure per month for a period of three years these alimony payments above stated shall continue each and every month until the expiration date stated above or until the wife dies or remarries or the husband dies whichever event occurs first the payments are intended to qualify as income to the wife and deductible to the husband for tax purposes pursuant to sec_71 and sec_215 of the internal_revenue_code_of_1986 as amended the parties agree that the issue of attorney fees is reserved at the time of the signing of this agreement and shall be submitted to the trial judge this issue shall be considered by the trial judge in the manner the judge deems appropriate either by brief and or oral argument the agreement was executed on date and the final judgment was entered date by order of the superior court for the state of georgia filed date petitioner was ordered to pay the wife's attorney's_fees in the amount of dollar_figure on date the wife's attorneys submitted a statement to petitioner for dollar_figure which petitioner paid on his federal_income_tax return petitioner deducted the dollar_figure as alimony petitioner's return was prepared by a certified_public_accountant respondent disallowed the deduction sec_215 provides that there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid alimony or separate_maintenance payments are defined as any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_215 sec_71 provides inter alia in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the parties agree that petitioner satisfies the requirements of subparagraphs a through c they frame the issue in terms of subparagraph d --whether petitioner's liability to make the payments to his former wife's attorneys would have been extinguished if prior to payment his former wife had died while it seems somewhat peculiar to discuss payment of fees made to a former spouse's attorneys for services in terms of alimony or separate_maintenance payments sec_71 does not differentiate as to the reasons for the payment nonetheless as we shall see the nature of the expense may have some bearing on the resolution of the issue petitioner does not dispute that the superior court's order that he pay dollar_figure created an enforceable liability petitioner contends however that the focus of sec_71 i sec_2 cf 372_us_39 whether the payment was for a period which could not end after the spouse's death rather than whether the liability could survive the death of the spouse we do not agree sec_71 states there is no liability to make any such payment for any period after the death of the spouse the operative phrase is no liability to make any such payment after the payee's death in short the question is whether the liability would survive the wife's death see ribera v commissioner tcmemo_1997_38 affd without published opinion __ f 3d __ 9th cir it may be that under georgia law which controls here the liability for support or alimony payments would be extinguished by the payee's death but the liability here was for attorney's_fees petitioner points us to no authority and we have discovered none that such a debt would be extinguished by the wife's death cf heffron v commissioner tcmemo_1995_253 affd without published opinion sub nom murley v commissioner 104_f3d_361 6th cir we sustain respondent's disallowance of the deduction respondent also determined that petitioner was liable for an accuracy-related_penalty under sec_6662 based on the underpayment resulting from the claimed deduction sec_6664 provides however that no penalty shall be imposed if there was a reasonable_cause for the underpayment and the taxpayer acted in good_faith sec_71 is a somewhat complicated provision under the circumstances we find that the provisions of sec_6664 apply decision will be entered for respondent with respect to the deficiency and for petitioner with respect to the accuracy-related_penalty under sec_6662
